Title: Account of the Contents of the 34 Boxes of Printing Letters, &c Cast at Passy, 27 January 1781[–21 June 1785]
From: Franklin, Benjamin
To: 


Passy, Jan. 27, 1781[–June 21, 1785]
Account of the Printing Letters cast at Passy and contain’d in the 34 Boxes, which are marked in small Figures with a Pen on the Side of each Cover or Lid. viz

  Nº 1. Pica, old Fashion’d Italic, & some Roman
2. Pica Roman
3. Pica Roman
4. Quadrats & Spaces of Pica, and of Great Primer
5. Italic of common Great Primer
6. Common Great Primer
7. Common Great Primer, 1 page Italic, Flowers to make a square, two line Letters, and a small Parcel of deep-bodied Pica.
8. The Italic of deep-bodied Pica, & some Roman

9. Pica Roman, deep-bodied, & 5 Pages of small Pica roman.
10. Quadrats and Spaces of Great Primer; also Quadrats & Spaces of deep-bodied Pica, with Quadts & Spaces of Small Pica.
11. Small Pica Italic & Roman:
12. Small Pica Roman, two-line Letters, and 4 Pages of Great Primer Roman, large-fac’d.
13. Large-fac’d Great Primer, Roman and Italic.
14. Large-fac’d Great Primer Roman, & 4 Pages of Italic, and three Pages of small Pica Quadrats.
15. Common-fac’d English, with 4 Pages of Spaces & Quadrats of large-fac’d Great Primer.
16. Common-fac’d English, Roman & Italic, 2 line Letters, & Capitals of Pica, Roman & Italic for my new Alphabet.
17. Large-fac’d English Roman, with 4 Pages of Quadrats and Spaces of common-fac’d English.
18. Large-fac’d English, Roman & Italic, with Quads. & Spaces.
19. Bourgeois Roman, with Quads. & Spaces.
20. Bourgeois Roman & Italic, Quads. & Spaces, with 4 Pages of Nonpareil.
21. Nonpareil Roman.
22. Nonpareil Roman and Italic, 2 Line Letters, a Parcel of Bourgeois Quadrats, and some Fancy Capitals for the large fac’d Long-Primer Italic.
23. Brevier Roman.
24. Brevier Roman & Italic, with 2 line Letters, Quadrats, Spaces, and Flowers of different Bodies, & nonpareil Rules.
25. Large-fac’d Long-primer Roman.
26. Large-fac’d Long-primer Roman.
27. Large-fac’d Long-primer Roman, & 2 pages of Italic.
28. One page of Italic of Long primer, & a piece of Roman, with 2 line Letters, Quadrats & Spaces.

29. Oblique-bodied Longprimer, & 7 pages of oblique-fac’d Pica.
30. Oblique-fac’d Pica, X.T. Capitals of large-fac’d long primer, and 4 Pages of fancy-Italic Pica.
31. The Rest of the fancy Italic Pica, the Double Canon Roman & Italic, Quadrats & Spaces, & 2 Pages of Quotations.
32. Great Paragon Roman & Italic, Quadrats, Spaces, 2 line Letters, & some Double Pica, with Common Great Canon.
33. Trismegists or double Great Primer, Small Canon, Quds., Flowers, & several Sorts of Quadrats. 2 Line Letters
34. Quadrats of large-fac’d English with m & n quadts. Interlines and Rules both Cast & of Brass.
Also some Pieces of English Words, as ing, ation, &c.

35. Script or Writing Character cast since the above
36. The same
37. Du petit romain romain à vec litalique et des laittre de deux point &c. petit romain romain.
38. Le petit parangon romain et italique et des Laitre de deux poin de petit parangon à vec Les laitre de deux point de gros romain romain et ditalique.
39. Des laitre de deux poin de petit romain et ditalique, Les laitre de deux point de Cicero romaine et ditalique. Capitalle de fantaisi de Cicero et des cadras de Gros parangon. 1 page de Gros parangon italique, des cadras de Cicero et des Espasse, et La Laitre dinvitation. Frontispice du petit Cotte et des Cadras de petit romain, Les laitre englaise de Cicero, W de Cicero italique.
40. Laitre de deux poin de Cicero, une laitre de change de Cicero couché, des Laitre de gros romain de lautre fonte. Un passepor de gros romain, et un paquet de gros romain, des cadras de gros parangon le petit romain aublique 1 vignaite de bois de laitre pour les Clouest sur bois.

